Citation Nr: 0517260	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-28 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1976 
to August 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating action of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.  Specifically, in that decision, the RO 
granted service connection for bilateral hearing loss and 
assigned a noncompensable evaluation to this disability, 
effective from January 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal decision has been 
obtained.  

2.  Audiometric test results completed during the current 
appeal correspond to numeric designations no worse than Level 
I for the veteran's right ear and Level I for his left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 4.7, 
§ 4.85, Table VI, Table VIa, Table VII, Diagnostic Code (DC) 
6100 and § 4.86 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

By a letter dated in July 2003 in the present case, the RO 
informed the veteran of the type of evidence needed to 
support his initial increased rating claim.  Also, the RO 
notified the veteran that it would make reasonable efforts to 
help him obtain necessary evidence with regard to this issue 
but that he must provide enough information so that VA could 
request the relevant records.  Further, the RO informed the 
veteran of the efforts already made to obtain relevant 
evidence in support of his claim.  In addition, the RO 
notified the veteran of his opportunity to submit 
"additional information and evidence."  

Additionally, the February 2003 rating decision, the 
statement of the case (SOC) issued in September 2003, and the 
supplemental statement of the case (SSOC) furnished in 
February 2004 notified the veteran of the relevant criteria 
and evidence necessary to substantiate his initial increased 
rating claim.  These documents also included discussions 
regarding the evidence of record, adjudicative actions taken, 
and the reasons and bases for the denial of this issue.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the veteran of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  

In the present case, the Board finds that, because each of 
the four content requirements of a VCAA notice has been met, 
any error in not providing a single notice to the veteran 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004) and Mayfield v. Nicholson, No. 02-
1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In this 
regard, the Board notes that, in the current appeal, the 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  

The Board also notes that, in Pelegrini II, the United States 
Court of Appeals (Court) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this regard, the Board notes that, in the present case, the 
veteran filed his claim for service connection for bilateral 
hearing loss in February 1998.  VCAA notice was sent to the 
veteran in March 2002.  The RO did not grant this claim until 
the February 2003 rating decision.  As the Board has 
previously noted in this decision, the issue currently in 
appellate status is the claim for an initial compensable 
rating for the service-connected bilateral hearing loss.  

Although the veteran was not furnished VCAA notice regarding 
this claim until July 2003, the facts of this particular case 
did not allow for such notice to have been provided to him 
prior to the initial denial of his compensable rating claim 
in February 2003.  Furthermore, the claimant had the right 
to, and in fact did receive, the VCAA content complying 
notice as well as proper subsequent VA process.  
Consequently, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  

Moreover, although the notice provided to the veteran in July 
2003 in the current appeal was not given prior to the first 
adjudication of the issue on appeal, the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  Further, after this notice 
was provided, the case was readjudicated and an additional 
SSOC was provided to the veteran in February 2004.  

Throughout the current appeal, the RO has made attempts to 
obtain records of relevant treatment identified by the 
veteran.  All relevant evidence adequately identified by the 
veteran has been obtained and associated with his claims 
folder.  In addition, during the current appeal, the veteran 
was accorded two pertinent VA examinations.  Accordingly, the 
Board also finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA with regard to the veteran's 
initial increased rating claim.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  In this regard, the Board notes that, by the 
February 2003 rating action, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation to this disorder, effective from 
January 1998.  

According to the service medical records, the audiological 
evaluation conducted at the June 1976 enlistment examination 
reflected the following puretone thresholds:  10 decibels at 
500 Hertz, 5 decibels at 1000 Hertz, 5 decibels at 
2000 Hertz, 5 decibels at 3000 Hertz, 5 decibels at 
4000 Hertz, and 5 decibels at 6000 Hertz (in the right ear) 
and 15 decibels at 500 Hertz, 5 decibels at 1000 Hertz, 
10 decibels at 2000 Hertz, 20 decibels at 3000 Hertz, 
15 decibels at 4000 Hertz, and 5 decibels at 6000 Hertz (in 
the left ear).  

The audiological evaluation completed at the June 1980 
discharge examination provided the following puretone 
thresholds:  10 decibels at 500 Hertz, 5 decibels at 
1000 Hertz, 5 decibels at 2000 Hertz, 10 decibels at 
3000 Hertz, 20 decibels at 4000 Hertz, and 10 decibels at 
6000 Hertz (in the right ear) and 10 decibels at 500 Hertz, 
5 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 
25 decibels at 3000 Hertz, 15 decibels at 4000 Hertz, and 
15 decibels at 6000 Hertz (in the left ear).  

Post-service VA audiological evaluations reflect the presence 
of bilateral sensorineural hearing loss of varying degrees.  
Following a VA ear disease examination in December 2002, the 
examiner provided an impression of high frequency 
sensorineural hearing loss.  In addition, the examiner noted 
that the veteran had significant noise exposure both during 
service (from having performed as a drummer in a band 
performing at ceremonies with cannon fire and cars) and after 
service (from playing drums recreationally, using power 
tools, and listening to music).  

Consequently, the examiner expressed his opinion that "it is 
as like[ly] as not that a portion of . . . [the veteran's] 
hearing loss is due to noise exposure sustained during his 
military service."  The examiner was unable to determine the 
percentage of hearing loss associated with his military 
service versus his post-service activities.  

Based on this relevant in-service, and post-service, 
evidence, the RO, in February 2003, granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation to this disability, effective from 
January 1998.  After receiving notification of that 
determination, the veteran perfected a timely appeal with 
respect to the issue of entitlement to an initial compensable 
rating for the service-connected bilateral hearing loss.  
This service-connected disorder has remained evaluated as 
noncompensably disabling.  

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).  

In the present case, the veteran has not asserted that his 
service-connected bilateral hearing loss has increased in 
severity.  In fact, he has specifically stated that he has 
not noticed a change in his hearing acuity since his last 
audiological evaluation in April 2002.  See, e.g., March 2005 
video conference hearing transcript (T.) at 8.  Rather, he 
has maintained that his hearing impairment should be rated by 
a mathematical approach which is different than the one that 
the RO has used to evaluate this disability so far during the 
current appeal.  See, e.g., T. at 2-7, 12-16, 19-25.  

Importantly, however, the relevant laws and regulations 
stipulate that evaluations of defective hearing range from 
noncompensable to 100 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria).  The 
provisions of 38 C.F.R. § 4.85 (2004) establish eleven 
auditory acuity levels from I to XI.  Tables VI and VII as 
set forth in § 4.85(h) are used to calculate the rating to be 
assigned.  

In instances where, because of language difficulties, the 
Chief of the Audiology Clinic certifies that the use of both 
puretone averages and speech discrimination scores is 
inappropriate, Table VIa is to be used to assign a rating 
based on puretone averages.  38 C.F.R. § 4.85(h) (2004).  In 
adding guidance for cases which involve exceptional patterns 
of hearing impairment, the schedular criteria stipulates 
that, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a) (2004).  

Additionally, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(b) (2004).  

Throughout the current appeal, the veteran has asserted that 
his service-connected bilateral hearing loss has impaired his 
ability to work as a musician.  See, e.g., T. at 10-11, 
16-19.  The veteran's lay descriptions are deemed to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, the lay descriptions of this 
service-connected disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

According to the relevant evidence contained in the claims 
folder, the veteran underwent VA audiological evaluations in 
October 2001 and April 2002.  The examiner who conducted the 
April 2002 VA examination specifically noted in the 
examination report that the results of that later evaluation 
were unchanged from the earlier audiological testing results 
determined in October 2001.  

Accordingly, audiometric testing revealed puretone thresholds 
of 5, 5, 20, and 50 decibels in the veteran's right ear and 
5, 10, 55, and 60 decibels in his left ear at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  The average of these 
thresholds was 20 decibels for his right ear and 
32.5 decibels for his left ear.  Additionally, the veteran 
had speech discrimination scores of 96 percent correct in his 
right ear and 96 percent correct in his left ear.  Applying 
38 C.F.R. § 4.85, Table VI (2004) to these results, the 
veteran has a numeric designation of I for his right ear and 
I for his left ear.  Application of 38 C.F.R. § 4.85, 
Table VII (2004) results in a finding that a noncompensable 
disability evaluation for the veteran's service-connected 
bilateral hearing loss is warranted.  

Additionally, the Board has also considered the guidance 
provided in the pertinent regulations for cases which involve 
exceptional patterns of hearing impairment.  See 38 C.F.R. 
§ 4.85, Table VI, Table VIa, Table VII and § 4.86 (2004).  
However, neither the October 2001, nor the April 2002, VA 
audiological examinations provide findings that the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more (in either 
ear) or that the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz (in either 
ear).  Consequently, an initial compensable rating for the 
service-connected bilateral hearing loss based on exceptional 
patterns of hearing impairment is not warranted.  See 
38 C.F.R. § 4.86(a) & (b) (2004).  

The Board concludes, therefore, that an initial compensable 
schedular disability evaluation for the service-connected 
bilateral hearing loss cannot be granted.  See, 38 C.F.R. 
§ 4.7, § 4.85, Table VI, Table VIa, Table VII, Diagnostic 
Code 6100 and § 4.86 (2004).  The preponderance of the 
evidence is against the veteran's claim of entitlement to an 
initial compensable disability rating for service-connected 
bilateral hearing loss.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected bilateral 
hearing loss has resulted in marked interference with the 
veteran's employment or requires frequent periods of 
hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
his service-connected bilateral hearing loss has resulted in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

An initial compensable disability rating for 
service-connected bilateral hearing loss is denied.  



	                        
____________________________________________
L.A. HOWELL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


